DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                             KASAN GARSON,
                                Appellant,

                                     v.

                          STATE OF FLORIDA,
                               Appellee.

                               No. 4D21-688

                            [February 16, 2022]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Thomas Michael Lynch V, Judge; L.T. Case No. 04-
1123CF10B.

   Kasan Garson, Wewahitchka, pro se.

  Ashley Moody, Attorney General, Tallahassee, and Jeanine
Germanowicz, Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   In this appeal, the defendant challenges an order summarily denying
his fifth pro se postconviction motion as successive, and a later entered
sanction order prohibiting him from filing any further pro se pleadings in
his case. We affirm the sanction order authorized by State v. Spencer, 751
So. 2d 47 (Fla. 1999), and dismiss this appeal for lack of jurisdiction as to
the order denying the postconviction motion.

   The defendant did not timely file his notice of appeal from the order
summarily denying his postconviction motion. See, e.g., Green v. State,
280 So. 2d 701, 702-03 (Fla. 4th DCA 1973) (for an appellate court to have
jurisdiction, an order denying a motion for postconviction relief must be
appealed within 30 days). Consequently, we must dismiss the appeal to
the extent it seeks review of that order.

   On the merits of the defendant’s timely filed appeal from the Spencer
sanction order, the trial court provided the defendant with the legally
required notice and advised him that he would have sixty days within
which to show cause why the sanction should not be imposed. See
Spencer, 751 So. 2d at 48 (“[I]t is important for courts to first provide notice
and an opportunity to respond before preventing [a] litigant from bringing
further attacks on his or her conviction and sentence.”). However, before
the full show cause period expired, the trial court entered the Spencer
sanction order to which the defendant’s notice of appeal was timely filed.
One day after entry of the Spencer sanction order, the trial court clerk
rejected the defendant’s response to the show cause order based on the
Spencer sanction order. The record suggests that the defendant’s show
cause response and the Spencer sanction order crossed in the mail.

    Nonetheless, consideration of the defendant’s intended response would
not have prevented the Spencer sanction order’s imposition because the
reasons which he alleged for why the sanction should not be imposed—he
was uneducated in the law, forced to rely on inmate law clerks to assist
him, and did not have the financial means to retain counsel to file future
postconviction challenges on his behalf—were insufficient to prevent the
Spencer sanction order’s imposition. See, e.g., Cannie v. State, 296 So. 3d
546, 547 (Fla. 1st DCA 2020) (response to Spencer show cause order
insufficient to prevent imposition of sanction where defendant’s arguments
“failed to show cause” why she should not be prohibited from submitting
further pro se filings).

    Thus, we conclude that any failure of procedural due process in the
imposition of the sanction order was harmless as a matter of law. See §
59.041, Fla. Stat. (2003) (“No judgment shall be set aside or reversed . . .
for error as to any matter of pleading or procedure, unless in the opinion
of the court to which application is made, after an examination of the entire
case it shall appear that the error complained of has resulted in a
miscarriage of justice.”). Accordingly, we affirm the Spencer sanction
order.

   Dismissed in part; affirmed in part.

WARNER, GERBER and ARTAU, JJ., concur.

                             *         *         *

    Not final until disposition of timely filed motion for rehearing.




                                       2